DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 3 - 5, 8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, several of the features of this claim were known in the art, as evidenced by the combination of GU, WANG and OFFICIAL NOTICE discussed below with respect to claim 1. However, neither GU nor WANG discloses establishing a training sample image database for empty container identification tasks, the training sample image database comprising training sample images and their corresponding annotation information, determining and initializing a detection network, which is based on a convolutional neural network, according to the empty container identification tasks and training the initialized detection network with the training sample image data to obtain the empty container identification model.
With regards to claims 4 and 5
With regards to claim 8, several of the features of this claim were known in the art, as evidenced by the combination of GU, WANG and OFFICIAL NOTICE discussed below with respect to claim 1. However, neither GU nor WANG discloses the pre-processing comprises performing de-striping processing on the transmission image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 6 - 7, 9 - 15, are rejected under 35 U.S.C. 103 as being unpatentable over GU et al (U.S. PG Pub. No. 2018/0157932) in view of WANG et al (U.S. PG Pub. No. 2018/0195977) and OFFICIAL NOTICE.
With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The GU reference
GU discloses obtaining customs declaration information, and finding out the declared contents of a container or vehicle from the customs declaration information at ¶ [0031] and FIG. 3; to wit: “The expected cargo can be determined by accessing a cargo declaration  cargo declaration statements (provided to customs officials)…”) But, GU does not specify the customs declaration declared the contents of the container or vehicle as empty on the customs declaration information. However, this limitation was known in the art as evidenced by OFFICIAL NOTICE below.
GU discloses performing X-ray inspection on the vehicle to acquire a transmission image of the vehicle at ¶¶ [0015], [0030] and FIGS. 1, 3.
GU discloses inputting the transmission image into a container identification model obtained by pre-training and performing image analysis (which would be post-processing analysis if used in combination with the processing analysis taught by WANG below) to obtain an image identification result at ¶¶ [0027], [0031] and FIG. 3. But, GU does not specify the container identification model determines candidate regions of the transmission image. However, this limitation was known in the art as evidenced by the WANG reference discussed below.
GU discloses comparing the image identification result with the corresponding customs declaration information to determine whether or not the image identification result is consistent with the customs declaration information at ¶ [0031] and FIG. 3; to wit: “The cargo image patterns can be used by the computer vision system 154 to compare, step 320, the analysis results from step 315 to determine whether the container contents matches the content listing of the cargo declaration--for example, does the cargo listed on the cargo declaration match the container contents? does the content quantity match the declared content?”
The WANG reference
WANG discloses performing X-ray inspection to acquire a transmission image at ¶¶ [0032]-[0033]
WANG discloses inputting the transmission image into a container identification model obtained by pre-training, so that the empty container identification model determines candidate regions of the transmission image, and performs post-processing analysis on the candidate regions to obtain an image identification result at ¶¶ [0030]-[0031], [0033], [0035], [0051]-[0052].
At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to determine candidate regions of the transmission image before performing post-processing analysis (image analysis) on the candidate regions to obtain an image identification result, as taught by WANG, when performing image analysis as taught by GU. The motivation for doing so comes from WANG, which discloses that the accuracy of detections increase at ¶¶ [0016], [0027].  Therefore, it would have been obvious to combine WANG with GU to obtain the invention specified in this claim.
OFFICIAL NOTICE
OFFICIAL NOTICE is hereby taken that, at the time of filing of the present application, declaring empty containers and vehicles on customs declarations was well known in the art.  At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to receive a customs declaration declaring an empty container or vehicle, as was known in the art and evidenced by OFFICIAL NOTICE, when receiving customs declarations according to the method taught by GU.  The motivation for doing so comes from the knowledge of the prior art wherein, as a matter of common sense, one of ordinary skill in the art would understand that sometimes containers are empty. Therefore, it 
With regards to claim 2, GU discloses the image identification result comprises category information at ¶¶ [0026], [0031]. 
WANG discloses the image identification result comprises location information at ¶¶ [0031], and confidence of the candidate regions at ¶¶ [0035], [0052]. The motivation for this combination is the same as was previously presented.
With regards to claim 6, GU discloses the performing X-ray inspection on the vehicle to acquire a transmission image of the vehicle comprises performing X-ray inspection only on a container of the vehicle to acquire a transmission image of the container of the vehicle at ¶ [0030].
With regards to claim 7, WANG discloses a step of pre-processing the transmission image before inputting the transmission image into the identification model obtained by pre-training at ¶ [0050]. The motivation for this combination is the same as was previously presented.
With regards to claim 9, WANG discloses the post-processing analysis comprises filtering out candidate regions with significantly small confidence by using a scoring threshold and through non-maximum suppression, and merging overlapping candidate regions near a same location region at ¶¶ [0035] (“… calculate a confidence level of including a firearm in each candidate region, and determine that there is a firearm included in the candidate region if the confidence level is greater than a specific threshold…”), [0052]-[0053] (“…all candidate regions in which there is a firearm may finally be fused to obtain a final position…”); see, also, ¶ [0040].
With regards to claim 10, GU discloses determining that there is a lower risk (of containing contraband) if the image identification result is consistent with the customs 
With regards to claim 11, GU discloses a controller configured to control working status of the data acquisition device and the data processor at ¶¶ [0017], [0019] and FIG. 1. The steps performed by the apparatus of this claim are obvious over GU, WANG and OFFICIAL NOTICE for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 12, the steps performed by the apparatus of this claim are obvious over GU, WANG and OFFICIAL NOTICE for the same reasons as were presented with respect to claim 6, which is a method claim reciting these same steps.
With regards to claim 13, the steps performed by the apparatus of this claim are obvious over GU, WANG and OFFICIAL NOTICE for the same reasons as were presented with respect to claim 7, which is a method claim reciting these same steps.
With regards to claim 14, the steps performed by the apparatus of this claim are obvious over GU, WANG and OFFICIAL NOTICE for the same reasons as were presented with respect to claim 9, which is a method claim reciting these same steps.
With regards to claim 15, GU discloses a storage device connected with the data acquisition device and the data processor and adapted to store the customs declaration information, the transmission image and the image identification result of the vehicle at ¶¶ [0022], [0026] and FIG. 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668